SEITZ, Circuit Judge,
concurring.
I concur in the judgment of the court. I write separately because I find it unnecessary to explore the nuances of Panamanian law. In my view, the fact that the mortgage was registered by the Public Registry in Panama creates a presumption under United States law that it was duly registered which can be defeated only by clear and convincing evidence to the contrary, see State of Israel v. M/V Nili, 318 F.Supp. 1196, 1199-1200 (S.D.Fla.1968), affd 435 F.2d 242, 245, 251-52 (5th Cir.1970), cert. denied, 401 U.S. 994, 91 S.Ct. 1232, 28 L.Ed.2d 532 (1971). No such clear and convincing showing was made in this case.